DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2:
 Lines 5 and 6 recites “in which it covers the bowl and prevents access to it” it is unclear what “it” is referring to. 
Line 12 recites “a bowl” it is unclear if there are multiple bowls or if “a bowl” is referring back to the bowl of line 3.
Claim 3 is rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk (GB 2183981) in view of Budd (US 4800845) in view of Tsai (US 2002/0178555).
Regarding claim 4, Kirk teaches two bowls (4) and two lids (1A and 1B), one for each bowl (fig.1), and a base unit which accepts the two bowls (main body 3); each of the two lids having a closed position in which it covers one of the two bowls and prevents access to it (page 1, lines 21-26), and each of the two lids configured to be opened about a hinge to allow access to one of the two bowls (sprung lifting arms 5); a lid control mechanism for each of the two lids, configured to keep the lid closed or to open the lid (battery driven unit 6 and gears 7); each of the two bowls having an outer surface and an inner surface for food (fig. 1), but fails to teach including a profile on said outer surface, on a side of the bowl furthest from its hinge, the base unit having an inner surface and including a profile on said inner surface, and the profile of each of the two bowls interlocking with the base profile when the bowl is positioned in the base unit, such that the side of the bowl with the profile is constrained against being lifted substantially vertically; and a removable joining member that, when present, links the two lids so that neither lid can open unless the other lid can also open.  However, Budd teaches a profile on said outer surface (notched portion 94), on a side of the bowl (fig. 7), the base unit having an inner surface and including a profile on said inner surface (protruding portion 92, fig. 7), and the profile of each of the two bowls interlocking with the base profile when the bowl is positioned in the base unit (fig. 6 and 7), such that the side of the bowl with the profile is constrained against being lifted substantially vertically (fig. 7). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the removeable receptacles and base unit of Kirk’s device with an interlock system as taught by Budd to allow bowls of various styles and/or sizes to be used and to prevent unwanted movement by a feeding animal. And Tsai teaches a removable joining member (clip device 10 can be attached to both lids to join the two lids such that, when present, links the two lids so that neither lid can open unless the other lid can also open, fig. 4, para.0017). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Kirk’s device with the clip device as taught by Tsai to prevent movement during shipping and transportation. Regarding “on a side of the bowl furthest from its hinge” it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the interlocking protruding portion and notch furthest away from the hinge to prevent any interference with the opening or closing of the lid  and allowing easy access to the interlocking portion since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 5, Kirk as modified by Budd and Tsai teaches the invention substantially as claimed and Kirk further teaches wherein the two lids have locating ribs  to constrain the joining member (shaped tab, page 2, lines 85-87, fig. 1, shaped tab would constrain the lids in place thus also constraining the attached joining member).  
Regarding claim 6, Kirk as modified by Budd and Tsai teaches the invention substantially as claimed and Tsai further teaches wherein the joining member attaches to the lids by a snap-fit action (para. 0018, second plate 31 engages with receiving spaces 411 or 4112).  
Regarding claim 7, Kirk teaches an automatic animal feeder comprising: two bowls (4), a base unit which accepts the bowls (main body 3), two lids, one for each bowl, each lid having amade to modify the Kirk’s device with the clip device as taught by Tsai to prevent movement during shipping and transportation. (It is also noted that a piece of tape attached to both lids would prevent one lid from opening unless the other lid can also open).
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647